Citation Nr: 0508660	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


 
INTRODUCTION

The veteran retired from active duty in August 1992 after 
serving on active duty for more than 20 years.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 1999 and January 2000.

In August 2001, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate consideration.


REMAND

The Board notes that there have been significant changes in 
the pertinent rating criteria since the most recent 
compensation and pension examination of the veteran's 
service-connected low back disability in December 2001 and 
since the RO's most recent consideration of the claim in May 
2003.  Specifically, the criteria for evaluating diseases and 
injuries of the spine were amended effective September 26, 
2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  On 
remand, the RO should consider these changes in the pertinent 
rating criteria in evaluating the veteran's service-connected 
low back disability.  

In light of the changes in the pertinent rating criteria and 
the lack of sufficient medical evidence to rate the current 
level of severity of his low back disability, the Board is of 
the opinion that a new VA examination is in order to 
appropriately assess the severity of the veteran's lower back 
disability.  

Adjudication of the appeal for entitlement to a total rating 
due to individual unemployability resulting from service-
connected disability is deferred pending adjudication of the 
veteran's claim for a higher evaluation of his lower back 
disability.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO or the AMC should request the 
veteran to submit any pertinent evidence 
in his possession and to provide the 
names and addresses of all medical care 
providers who have treated or evaluated 
the veteran for his service-connected low 
back disability since December 2001.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims files 
must be made available to and be reviewed 
by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the veteran's service-
connected back disability should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed should 
also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for a low back 
disability and entitlement to a TDIU 
based on a de novo review of the 
pertinent evidence and in light of all 
applicable criteria including recent 
changes in the rating criteria applicable 
to back disabilities.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




